Case 3:19-cr-00058-S MMZ£T}§S|QHSJPMU[QCMT 1 of 1 Page|D 54

HONORABLE: Renee Harris Toliver
DEPUTY CLERK: J. Amerson
LAW CLERK:

NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION

PRESIDING:
COURT REPORTER/TAPE NUMBER: FTR
USPO:

 

 

INTERPRETER:

 

Date: February 21, 2019

 

 

Cr`No.3:l9-cr-00058-S *SEALED*
UNITED STATES OF AMERICA
v.

JORDAN ROTENBERRY (l)

 

 

 

DEFT, NO.
§ .
§ DUtrw/v\ l)t@@_c ,AUSA
§
§ d@€u amounting
§ COUNSEL FORjEFENDANTS @PT - (A), Retd - (R), FPD ~ (F)

 

Time in Court: l mun

ARRAIGNMENT/REARRAIGNMENT

Trial Status: ll Completed by Jury Verdict |3 Continued from Previous Month l:l Direct Verdict l:l Evidence Entered

[l Hung Jury l:l Jury Selection Only, continued |:l Jury Selection or Verdict Only (No Trial Before this Judge)
[l Mistrial [] Settled/Guilty l:\ None

Days in Trial:
Hearing Concluded: l:| Yes |:l No
[] Defendant SWORN.

WArraignment \:\ Rearraignment _ Held on Count(s)

ofthe g :count(s) g

|:| Sentencing Guidelines
WDeft enters a pleas of

|:l Waiver of Jury Trial

[l Waiver of lndictment filed

|:l Plea Agreement accepted

l:] Plea Agreement filed (see agreement for details) lj No Plea Agreement

|:| Plea Agreernent included with Factual Resume.

|j Factual Resume tiled.
|j Sentencing set Date:

l:l Trial set for Date:
Pretrial motions due:

 

lndictment |] Int`ormation l:l Superseding Indictment |J Complaint

[:l Superseding Inforrnation

ot Guilty |:] Guilty U Nolo

 

u.s_ I)isTRlCT COURT
NORTHERN oisi‘iucr oi" TEXAS

FlLED

|:l Court defers acceptance of Plea Agreemen

 

FEB 2 0 2019

Time: cLi;RK, u.s. strru T
By

Time- l)cpuly
Discovery motions/Government Responses due:

 

 

 

 

 

 

l:l Orders for PSI, Disclosure Date and Setting Sentencing entered

[] PSl waiver filed

PSI due:
[] Deft Bond [l Set |:I reduced to $

Pre-sentence Referral Form to:

|:l Cash [| Surety []lO% |:| PR

 

l] Deft failed to appear, bench warrant to issue.

E] Bond l:\ continued

|j forfeited

 

[lDeft Custody/Detention continued

l§[lDeft REMANDED to custody.
OTHER PROCEEDINGS:

 

 

